Citation Nr: 9916365	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for a disorder 
characterized by vertigo.

3.  Entitlement to service connection for the residuals of 
injury to the left hand (wrist).

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1968.  

This appeal arises from a July 1992 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for a vision defect, 
vertigo, and a left-hand disability.  The RO also determined 
that new and material evidence had not been submitted to 
warrant reconsideration of service connection for hearing 
loss, tinnitus, and paranoid schizophrenia.  

On appellate review in August 1996, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.  
After completing the Board's requested development and 
reviewing the issues on appeal, in December 1998, the RO 
granted entitlement to service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective from March 19, 1992 and granted entitlement to 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective from March 19, 1992.  The remaining 
issues were denied.

Because the issues of entitlement to service connection for a 
vision defect, vertigo, left hand (wrist) disability and 
whether new and material evidence had been submitted to 
warrant reconsideration of service connection for paranoid 
schizophrenia remain in a denied stance, they have been 
returned to the Board for appellate review.  The claims of 
entitlement to service connection for bilateral defective 
hearing and tinnitus, however, are no longer on appeal.  The 
issue in controversy associated with those claims has been 
resolved and as such, there are no allegations of error of 
fact or law for the Board to consider.  Accordingly, the 
Board does not have jurisdiction to review the veteran's 
claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
38 U.S.C.A. § 7105(d)(5) (West 1991).


FINDINGS OF FACT

1.  The veteran's visual defect is not a disease or injury 
within the meaning of applicable legislation; thus, the claim 
is not plausible.  Additionally, the onset of the disorder 
did not occur in service, nor was the disorder aggravated by 
service.  

2.  The veteran does not have vertigo and a current diagnosis 
of vertigo has not been made.  The claim is not plausible.

3.  The veteran does not experience residuals of an injury to 
the left hand (wrist) and a diagnosis of a left-hand (wrist) 
disorder has not been made.  The claim is not plausible.

4.  In June 1977, entitlement to service connection for 
paranoid schizophrenia was denied.  The veteran did not 
submit a timely appeal.

5.  Evidence submitted subsequent to 1977 consists of VA and 
non-VA medical reports, supporting statements, and personal 
hearing transcripts.  The evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and, by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
defective vision is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1998).

2.  The claim of entitlement to service connection for a 
disorder characterized by vertigo is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1998). 

3.  The claim of entitlement to service connection for 
residuals of injury to the left hand (wrist) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159(a) (1998).

4.  The unappealed June 1977 rating determination that denied 
service connection for paranoid schizophrenia is final, and 
evidence received subsequent to 1977 is not new and material; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991).  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. § 3.303 (1998).  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, psychoses and other organic diseases of the 
nervous system, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the 
alternative, there must be evidence that shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995); King v. Brown, 5 Vet. App. 19 (1993).

Defective vision

The veteran disagrees with the denial of entitlement to 
service connection for defective vision.  Generally, service 
connection may not be allowed for congenital or developmental 
defects because a congenital disorder is not a disease within 
the meaning of applicable legislation referable to service 
connection.  38 C.F.R. § 3.303(c).  However, entitlement to 
service connection for a congenital disorder may be allowed 
if the circumstances of a particular case fall within the 
following exceptions: if the congenital disorder initially 
became manifest in service, despite a familial predisposition 
to the disorder; or if a hereditary disease has manifested 
symptoms prior to service, but progresses during service at a 
greater rate than normally expected.  VA General Counsel 
Precedent Opinion 67-90, 55 Fed. Reg. 43253 (1990); see also 
Monroe v. Brown, 4 Vet. App. 513 (1993).

Under appropriate law and VA regulations, the veteran is 
presumed to be in sound condition when he is accepted for 
service, with the exception of disorders noted at the time of 
entrance into service.  The presumption is rebutted where 
clear and unmistakable (obvious and manifest) evidence 
demonstrates that the injury existed prior to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(b).  Service 
connection for a pre-existing disorder may be allowed on an 
aggravation basis, when the evidence demonstrates that there 
is an increase in the disability during service, unless there 
is a showing that the increase is due to the natural progress 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The usual effects of medical treatment in service, having the 
effect of ameliorating conditions incurred before enlistment, 
will not be considered service-connected unless that injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Review of the record shows on entrance examination in 
November 1965, hyperopia of the right eye, correctable was 
noted.  The veteran's distant vision on the right was 20/40 
uncorrected and 20/20 corrected.  It was 20/20 on the left.  
In the defects and summary section, hyperopia of the right, 
correctable was noted.  The service medical records also 
contain a July 1968 Individual Sick Slip which shows that the 
veteran received treatment for flash burns to eyes after 
watching welding; however, at that time, clinical findings 
were normal.  The impression was flash burns.  On examination 
in September 1968, the veteran's visual acuity was 20/200 on 
the right and 20/30 on the left.  It was noted that the 
veteran needed glasses.  On discharge examination in October 
1968, the veteran's distant vision on the right was 40/20 
uncorrected and 20/20 corrected.  It was 20/20 on the left.  
Defective vision of the right, corrected to 20/20 with lens 
was noted.  

Thereafter, the record consists of a VA hospital summary 
report dated from December 1975 to January 1976; an October 
1976 final summary report from Colorado State Hospital; 
medical reports from Colorado Springs Community Hospital 
dated in April 1977; medical reports from J.H.H., M.D., 
extending from April to May 1977; medical statements from 
J.H.H., M.D., dated in March 1987 and July 1987; a medical 
statement from B.M., M.D., of Denver Ear Associates dated in 
April 1987; a June 1987 newspaper article entitled "Loud 
noises may hurt more than ears" from the Gazette Telegraph; 
the veteran's December 1987 personal hearing transcript; 
supporting statements from his relatives dated from January 
1992 to November 1992; and a November 1992 audiological 
report.  Not one of the reports or statements references a 
visual disorder.

The record also shows at VA examination in April 1997, 
extraocular movements were intact and the pupils were myopic.  
The examiner could not see the right disk because the veteran 
moved his eyes, but the left disk was normal.  Visual fields 
were intact as well.  A relevant diagnosis was not made.

The evidence of record also contains the veteran's November 
1992 personal hearing transcript.  During the hearing, the 
veteran maintained that he did not receive or wear glasses 
while in service.  The veteran also recalled being treated 
for a flashburn after watching welding.  He was unsure if his 
vision increased in severity after this event.  The veteran's 
spouse thereafter reaffirmed that the veteran was not issued 
eyeglasses while in service.

In this case, it is initially noted that service connection 
may not be allowed for a refractive error of the eyes, as it 
is considered to be a congenital or developmental abnormality 
and not a disease within the meaning of applicable 
legislation referable to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998).

Nevertheless, as noted above, entitlement to service 
connection for a congenital disorder or developmental defect 
may be allowed if the disorder initially became manifest in 
service, despite a familial predisposition to the disorder, 
or had manifested symptoms prior to service, but progresses 
during service at a greater rate than normally expected.  O. 
G. C. Precedent Opinion 67-90, 55 Fed. Reg. 43253.  Service 
connection for a pre-existing disorder may also be allowed on 
an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

As noted above, on entrance examination in November 1965, 
hyperopia of the right eye, correctable was noted.  Because 
of the foregoing developmental defect characterization and 
notation documented on entrance examination in 1965, the 
Board finds that the presumption of soundness at the time of 
entry into service has been rebutted.  See generally 
38 U.S.C.A. §§ 1110, 1111, 1131, 1132; 38 C.F.R. § 3.304(b); 
O. G. C. Precedent Opinion 67-90, 55 Fed. Reg. 43253.  
Therefore, to establish entitlement to service connection, 
the veteran must show that his preexisting visual defect was 
aggravated by service.  That is, the competent evidence of 
record must demonstrate evidence of an increase in the 
underlying pathology of the disability during service, beyond 
the normal progress of the disease.  38 C.F.R. § 3.306(a).

After reviewing the aforementioned evidence of record, the 
Board finds that the veteran's claim is not well grounded.  
As shown above, there is no competent evidence of record 
demonstrating that the veteran's hyperopia was aggravated by 
service or any events from service.  Although the service 
medical records show in July 1968, after watching welding, 
the veteran received treatment for flash burns to eyes and 
that an impression of flash burns was made and that in 
September 1968, the veteran's vision was 20/200 on the right 
and 20/30 on the left, the reports fail to show that the 
veteran's preexisting hyperopia was aggravated by service.  
In this regard, it is noted that except for farsightedness, 
throughout service pertinent clinical findings were normal.  
Further, on entrance examination in November 1965, distant 
vision on the right was 20/40 uncorrected and 20/20 corrected 
and on the left it was 20/20.  On discharge examination in 
October 1968, distant vision on the right remained 20/40 
uncorrected and 20.20 corrected.  Also, distant vision on the 
left remained 20/20.  The record also shows that on 
examination in 1997, visual examination was essentially 
normal.  The record is devoid of competent evidence of record 
suggesting that the veteran's hyperopia was aggravated by any 
events from service.  Accordingly, the veteran's claim is not 
well grounded.  

Vertigo

The veteran also asserts that his bilateral hearing loss and 
tinnitus cause dizziness.  Thus, service connection is 
warranted.  After reviewing the evidence of record associated 
with the claim of entitlement to service connection for a 
disorder characterized by vertigo, the Board finds that the 
veteran's claim is not well grounded.  There is no competent 
evidence of record demonstrating that the veteran experiences 
vertigo or any disorder characterized by vertigo.  

In this matter, the service medical records, including 
entrance examination in November 1965 and discharge 
examination in October 1968, are silent with regard to any 
complaints of or findings associated with vertigo or any 
other neurological disorder productive of symptoms synonymous 
to vertigo.  

Although medical reports from Colorado Springs Community 
Hospital dated in April 1977 show that after undergoing an 
elective exploratory tympanotomy and stapedectomy, the 
veteran complained of persistent vertigo, that report and the 
medical reports thereafter do not reference service or any 
events from service.  The post-service evidence consists of a 
VA hospital summary report dated from December 1975 to 
January 1976; an October 1976 final summary report from 
Colorado State Hospital; medical reports from J.H.H., M.D., 
extending from April to May 1977; medical statements from 
J.H.H., M.D., dated in March 1987 and July 1987; an April 
1987 statement from B.M., M.D., of Denver Ear Associates; a 
June 1987 newspaper article entitled "Loud noises may hurt 
more than ears" from the Gazette Telegraph; a personal 
hearing transcript dated in December 1987, and a November 
1992 audiological report.  Not one of the reports references 
vertigo or any other disorder characterized by vertigo.

In addition, at VA examination in April 1997, the veteran 
stated his vertigo was not much of a problem.  It was very 
transient, as it lasted for a few seconds and occurred 
approximately once a month.  The veteran recalled that 
symptoms began in the early 1980's and stated that fatigue 
exacerbated the disorder, as well as high altitudes or high-
pressure barometric changes.  On examination, the veteran's 
head was normocephalic and atraumatic; cranial nerves II 
through XII were intact; and sensory and motor examination 
was normal.  The diagnosis was vertigo, with insufficient 
evidence at this time to warrant a diagnosis of any acute or 
chronic medical condition.  

In view of the foregoing, the Board finds that the veteran's 
claim is not well grounded.  The competent evidence of record 
fails to show the presence of vertigo or the presence of a 
disorder characterized by vertigo.  The service medical 
records are negative and except for complaints recorded after 
surgery in April 1977, the post-service medical evidence is 
negative.  Further, after reviewing the veteran's claims 
folder and clinical evaluation, the diagnosis was vertigo, 
with insufficient evidence at this time to warrant a 
diagnosis of any acute or chronic medical condition.  The 
Board also notes, during the interview, the veteran stated 
his vertigo was not much of a problem as it was very 
transient.  In this case, the veteran has presented no 
evidence that he currently suffers from such disability.  
Accordingly, the claim is not well grounded.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). 

The Board also recognizes the supporting statements from the 
veteran's relatives dated from January 1992 to November 1992.  
In particular, in a November 1992 statement, the veteran's 
wife, B.K., stated, inter alia, that while in service, the 
veteran complained of hearing loss, headaches and dizziness.  
In addition, at his personal hearing in November 1992, the 
veteran testified that he initially noticed his vertigo 
approximately 8 to 10 years before, but maintained that he 
did not experience dizziness while in service.  The veteran 
and his wife attributed the veteran's vertigo to the hearing 
loss disorder.  

The Board recognizes the assertions set forth on appeal from 
the veteran and his spouse.  However, in spite of those 
assertions, the claim of entitlement to service connection 
for vertigo remains not well grounded.  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran and his wife, as laypersons, are not 
competent to render a medical diagnosis and etiologically 
related to service, any events from service, or any service 
connected disability.  Id.  As previously noted, service 
medical records are devoid of any mention of complications or 
treatment for vertigo, and except for complaints expressed 
subsequent to surgery in April 1977, the veteran has failed 
to offer evidence demonstrating that he currently experiences 
vertigo.  In 1997, the diagnosis was vertigo, with 
insufficient evidence at this time to warrant a diagnosis of 
any acute or chronic medical condition.  In light of the 
foregoing, in spite of the veteran's and his wife's 
assertions, the claim fails to met the initial threshold 
requirement proscribed in 38 U.S.C. § 5107(a).  In the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.

Left hand (wrist)

The veteran also seeks entitlement to service connection for 
a left-hand (wrist) disorder.  In this matter, the record 
also shows that the veteran's claim is not well grounded.  
The competent evidence of record fails to show that the 
veteran currently has a left hand (wrist) disability, and in 
the alternative, if a disability present, the evidence fails 
to show that it became manifest in service, within the 
applicable presumptive period post service, or is related to 
any events from service. 

In this case, the service medical records are devoid of any 
complaints associated with a left-hand (wrist) injury.  In 
fact, the records only reference the right wrist.  In 
addition, the post-service evidence of record does not 
reference a left hand (wrist) disorder.  In this regard, the 
evidence consists of the following: a VA hospital summary 
report dated from December 1975 to January 1976; an October 
1976 final summary report from Colorado State Hospital; 
hospital reports from Colorado Springs Community Hospital 
dated in April 1977; medical reports from J.H.H., M.D., 
extending from April to May 1977; medical statements from 
J.H.H., M.D., dated in March 1987 and July 1987; an April 
1987 statement from B.M., M.D., of Denver Ear Associates; a 
June 1987 newspaper article entitled "Loud noises may hurt 
more than ears" from the Gazette Telegraph; a personal 
hearing transcript dated in December 1987; supporting 
statements from his relatives dated from January 1992 to 
November 1992; and a November 1992 audiological report.  

At VA examination in April 1997, the veteran recalled that 
after falling down a fight of stairs in 1967 and catching his 
wrist in the steps, he received treatment and was diagnosed 
with a sprain.  A fracture was not present.  During the 
interview, the veteran complained of weakness with diminished 
grip strength without limitation of motion or activity, but 
he denied experiencing morning stiffness.  Nevertheless, 
clinical evaluation revealed normal findings and the 
diagnosis was history of left wrist sprain, with normal 
clinical examination and degenerative changes on x-ray.  

In view of the foregoing, the Board finds that the veteran's 
claim is not well grounded.  The competent evidence of record 
fails to show the presence of a left-hand (wrist) disorder.  
Where there is no evidence of current disability associated 
with events in service, the claim is not well grounded.  
Degmetich, Brammer, and Rabideau, all supra.  

In this case, the Board is also cognizant of the 1997 x-ray 
findings reflecting degenerative changes of the first 
metacarpophalangeal joint.  Nevertheless, even when assuming 
that a left-hand (wrist) disorder is present, the veteran's 
claim remains not well grounded.  As demonstrated above, the 
evidence fails to show that the degenerative changes of the 
left wrist became manifest in service, manifested to a 
compensable degree within the applicable presumptive period 
post service, or is related to any events from service.  
Again, the service medical records are negative and not one 
of the post service medical reports of record attributes the 
degenerative changes to service.  In addition, the competent 
evidence of record does not show the presence of degenerative 
changes of the left wrist within the applicable period post 
service.  The degenerative changes were initially documented 
in 1997, many years after service.  Thus, even when assuming 
that a disability of the left-hand (wrist) is present, the 
claim remains not well grounded.  The record is devoid of any 
competent evidence demonstrating a nexus between service and 
the veteran's current degenerative changes.  Caluza v. Brown, 
7 Vet. App. 498.

At his personal hearing in November 1992, the veteran 
testified that while in service, he fell on his left wrist 
and caught his arm in a ladder.  The veteran also recalled 
receiving treatment and returning the light duty thereafter.  
During the hearing, the veteran complained of pain and 
weakness of the left wrist.  

Regarding the veteran's assertions expressed on appeal, the 
Board emphasizes that service medical records show treatment 
for complaints associated with the right hand.  Not one of 
the reports references the left hand (wrist).  Nevertheless, 
although the veteran may provide competent evidence attesting 
to symptomatology associated with the left hand (wrist) while 
in service and currently, the Court has held that where the 
question at issue involves medical etiology or medical 
evidence of a nexus between an in-service injury and the 
current disability, competent medical evidence must be 
presented.  Otherwise, the claim is not well grounded.  See 
generally Espiritu, supra.  In this case and in spite of the 
veteran's assertions presented on appeal, because the record 
fails to show that the veteran currently has a left hand 
(wrist) disability, and, in the alternative, if a disability 
present, fails to show that it became manifest in service, 
within the applicable presumptive period post service, or is 
related to any events from service, the claim is not well 
grounded.


New and material evidence

The veteran also asserts that entitlement to service 
connection for paranoid schizophrenia is warranted.  Review 
of the record shows that in June 1977, the RO denied the 
veteran's claim of entitlement to service connection for 
schizophrenia and the veteran thereafter did not appeal.

VA law provides that if no timely notice of disagreement is 
filed within the prescribed time period, the action or 
determination shall become final and the claim will not 
thereafter be reopened unless new and material evidence is 
presented with respect to the denied claim.  38 U.S.C. 
§ 4005(c); 38 C.F.R. § 19.153, now codified as 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156, 20.302(a), 20.1103 (1998).  
Because the 1977 determination is final, the claim may not be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

In June 1977, the RO considered the veteran's service medical 
records, which show on the November 1965 Report of Medical 
History, the veteran checked that he had experienced nervous 
trouble.  The RO also considered medical reports from 
Colorado Springs Community Hospital dated in April 1977 and 
medical reports from J.H.H., M.D., extending from April to 
May 1977.  The reports do not reference a mental disorder.

Subsequent to 1977, the evidence of record contains a VA 
hospital summary report associated with the veteran's period 
of hospitalization extending from December 1975 to January 
1976.  The report shows that the veteran was hospitalized 
because of acute agitation, thinking that he was Jesus, and 
irrational behavior.  Thereafter, the report noted the 
veteran's history of substance abuse.  The veteran admitted 
to sniffing glue at the age of 15 and admitted to extensive 
drug abuse, to include marijuana, speed, LSD, Heroin, and 
alcohol abuse.  After hospitalization, diagnoses of acute 
schizophrenic reaction and multiple drug abuse (Amphetamines, 
LSD, marijuana, downers), no drug abuse for two years prior 
to admission were noted.

The evidence also consists of an October 1976 final summary 
report from Colorado State Hospital.  The report shows that 
the veteran was admitted for "punching walls and doors at 
home" and that when his wife and he argued, he heard voices 
saying pouch her in the face.  The veteran then kicked and 
punched the walls, doors, etc.  The veteran added that he has 
heard "God's voice" since childhood and that God had plans 
for him of which he was unaware.  The plan involved saving 
people who went to hell because of their sins.  The veteran 
added every time a soul went to hell, he had a headache.  
After hospitalization, the final diagnosis was schizophrenia, 
paranoid type.  

Medical statements dated in March 1987 and July 1987 from 
J.H.H., M.D.; an April 1987 statement from B.M., M.D., of 
Denver Ear Associates; a June 1987 newspaper article entitled 
"Loud noises may hurt more than ears" from the Gazette 
Telegraph; a personal hearing transcript dated in December 
1987; supporting statements from his relatives dated from 
January 1992 to November 1992; and a November 1992 
audiological report, are also of record. 

On psychiatric examination in April 1997, the examiner 
reviewed the veteran's claims folder, including applicable 
provisions recorded in the August 1996 remand, and restated 
the veteran's prior medical history.  During the interview, 
the veteran described his work as a boiler tender during 
service and the loud noises he heard.  The veteran also 
recalled that while hospitalized in 1975, he heard special 
messages although he has refused to seek treatment for those 
symptoms.  The veteran's spouse then stated that the veteran 
coped reasonably well with daily activities.  He listened to 
radio talk show programs daily and cared for their pets.  The 
veteran's spouse then described him as depressed at times and 
easily excited.  He was not violent.  The veteran's spouse 
also stated after service, the veteran changed but she had 
difficulty specifying what those changes were.  The veteran 
then discussed his history of substance abuse.  He recalled 
that on one occasion, after using LSD, he found himself 
walking in the middle of the highway and on a second 
occasion, he walked on the edge of a building.  He maintained 
someone "slipped LSD into his food."  The examiner was not 
certain whether or not this represented a psychotic episode.  

After examination, in the summary paragraph, the examiner 
stated that the veteran clearly had chronic schizophrenia of 
a paranoid type which was in partial remission without use of 
medication.  The veteran did not interact with people and 
spent time at home although he was useful in assisting his 
wife when given clear directions and guidelines.  The veteran 
tolerated minimal expectations but was unable to engage 
productively in employment.  It was also noted that the 
veteran did not receive treatment.  The examiner then stated 
that there was no indication of the veteran having psychotic 
illness in service.  His symptoms developed in 1975 when he 
was hospitalized.  The diagnoses were Axis I: schizophrenia, 
paranoid, chronic in partial remission without medication, 
with prominent negative symptoms and Axis V: Global 
Assessment Functioning 45, serious impairment with inability 
to work and having no friends outside of the family unit, 
which includes two emancipated children.

After reviewing the aforementioned evidence of record, the 
Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for paranoid schizophrenia.  Although the 
additional evidence is new, in that it was not of record when 
the claim was initially denied, the evidence is not material.  
That is, even though the evidence bears directly and 
substantially upon the specific matter under consideration, 
it is not, by itself or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The newly submitted evidence merely 
demonstrates that the veteran initially received treatment 
for paranoid schizophrenia in 1975, several years subsequent 
to service.  There is nothing in the medical records, 
doctors' statements, and other documents submitted to show 
that the veteran's schizophrenia was incurred in service, 
manifest to a compensable degree within a year after service, 
or related to any events from service.  In addition, in 1997, 
the examiner found that there was no indication of the 
veteran having psychotic illness in service.  As such, the 
newly submitted medical evidence substantiates the RO's June 
1977 determination.  Thus, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence is not new and material. 

The Board also acknowledges that subsequent to service, the 
veteran submitted supporting statements from his relatives 
extending from January to November 1992.  In her November 
1992 statement, the veteran's wife stated that the veteran 
changed after returning from service.  He was distant, 
withdrawn, and had difficulty with concentrating.  The 
veteran's spouse added that the veteran on occasion 
experienced difficulties with hearing and interacting with 
others, including his children.  By 1976, the veteran had 
difficulties with hearing loud voices and the voices 
increased in volume over time.  

At his personal hearing in November 1992, the veteran and his 
spouse testified that his mental disorder was initially 
diagnosed in 1975 and then asserted that the veteran's 
hearing disorder was related to his mental disorder.  

Regarding the veteran's statements submitted on appeal, the 
Board finds that, to the extent that the statements are not 
cumulative of prior assertions presented on appeal when the 
claim was denied in 1977, the veteran and his spouse, as 
laypersons, are not competent to render a medical opinion as 
to the medical cause of the veteran's mental disorder to 
relate his current paranoid schizophrenia to service.  
Evidence that requires medical knowledge must be provided by 
someone qualified by knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions of medical causation therefore are not 
probative and cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Thus, the veteran's statements and the testimony 
contained with his hearing transcript are not new and 
material.  See 38 C.F.R. § 3.156(a).  The claim is denied.

Additional considerations

The April 1997 VA examination report indicates that the 
veteran currently receives Social Security Administration 
(SSA) benefits.  If so, those reports are not of record.  
Nevertheless, in this regard, the Board finds that additional 
development is not warranted.  There has been no failure in 
VA's statutory duty to inform the veteran of information or 
evidence necessary to complete his application for VA 
benefits.  38 U.S.C. § 5103(a) (West 1991) ("If a claimant's 
application for benefits under the laws administered by the 
Secretary is incomplete, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application"); see Graves v. Brown, 8 Vet. App. 522, 525 
(1996) (holding the duty to notify applicable under certain 
circumstances to proceedings to reopen previously disallowed 
claims); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the veteran has been informed of what evidence is 
required to establish a well-grounded claim and during the 
pendency of the appeal, the veteran was informed of the 
evidence necessary to complete his case.  Robinette, supra.  
In addition, the veteran's claims are not well grounded 
because the record either fails to show the presence of the 
claimed disability or because the disability has not been 
etiologically related to service.  Further, there is no 
indication of record which shows that the Social Security 
reports, if obtained, would causally link any of his claimed 
disabilities to service.  As such, additional development in 
this regard is not warranted.  "The VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  The veteran's appeal is denied.



ORDER

Entitlement to service connection for defective vision is 
denied.

Entitlement to service connection for a disorder 
characterized by vertigo is denied.

Entitlement to service connection for the residuals of injury 
to the left hand (wrist) is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for paranoid 
schizophrenia is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

